OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
There were no specific findings by the courts below as to whether the defendant was in custody at the time he made the statement implicating himself in the crime. Under such circumstances, in an appropriate case, we could either imply the findings from the determination itself or remand for findings of fact and conclusions of law (cf. People v Alfinito, 16 *977NY2d 181, 186; People v Brady, 16 NY2d 186, 189). However, we are not called upon to do so here. For, even if the defendant were assumed to have been in custody, we are faced with affirmed factual findings that the defendant did receive the warnings prescribed for persons subjected to custodial interrogation (Miranda v Arizona (384 US 436). Since the record yields support for this finding as well as for ones that the waiver of his privilege against self incrimination was knowing and voluntary, these are beyond our power of review.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur.
Order affirmed in a memorandum.